IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2012-CT-01553-SCT

CARL RICHARD COOK a/k/a CARL R. COOK a/k/a
CARL COOK

v.

RANKIN COUNTY, MISSISSIPPI




                             ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                         09/10/2012
TRIAL JUDGE:                              HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   CLARENCE TERRELL GUTHRIE, III
ATTORNEYS FOR APPELLEE:                   MICHAEL A. BOLAND
                                          RICHARD H. WILSON
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - MISDEMEANOR
DISPOSITION:                              REVERSED AND RENDERED - 10/16/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       KING, JUSTICE, FOR THE COURT:

¶1.    Carl Richard Cook was convicted of misdemeanor driving under the influence

(“DUI”), first offense, in the Rankin County Justice Court. Cook appealed to the County

Court of Rankin County. At a trial de novo before the county court, Cook’s counsel moved

to dismiss the case, claiming that the investigatory stop which led to Cook’s arrest was an

illegal search and seizure because it was based on an anonymous tip that lacked sufficient

indicia of reliability. The county court denied the motion and entered a judgment of
conviction. Cook then appealed to the Rankin County Circuit Court, and the circuit court

affirmed the county court’s conviction. Next, Cook appealed his conviction to this Court,

and the case was assigned to the Court of Appeals. Cook v. Rankin County, ___ So. 3d ___,

2013 WL 6233891 (Miss. Ct. App. Dec. 3, 2013). Finding that the investigatory stop was

legally justified, the Court of Appeals affirmed the judgment of the Circuit Court of Rankin

County. Having granted Cook’s Petition for Writ of Certiorari, we now consider whether the

investigatory stop, which was based on an anonymous tip and led to Cook’s arrest, violated

Cook’s Fourth-Amendment right to be free from unreasonable searches and seizures.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Because the facts of today’s case are not in dispute, they are quoted, in part, from the

Court of Appeals’ opinion:

       On March 12, 2011, Reservoir Patrol Officer Timothy Ware of the Pearl River
       Valley Water Supply District was on duty in the area of Northshore Parkway
       and Timber Lake Campground in Rankin County, Mississippi. Officer Ware
       received a call from the Reservoir patrol dispatch to “be on the lookout”
       (BOLO) for a vehicle that was driving erratically and the driver of the vehicle
       possibly flashing a badge of some sort.

       Officer Ware did not know who made the initial call to law enforcement. To
       his knowledge, the “tip” was from an anonymous caller and was
       uncorroborated. The call described a gray Chevrolet Avalanche, and gave the
       license-plate number. Officer Ware saw a vehicle that matched the description
       he received. He turned his patrol vehicle around and proceeded behind the
       suspect Avalanche. Officer Ware observed the Avalanche for a short period
       of time, though he did not observe the vehicle driving erratically at that time.
       Nor did he observe the driver flashing a badge or committing any crimes.

       Deputy Fred Lovett of the Rankin County Sheriff’s Office was also in the area
       when the BOLO came over both the Reservoir patrol dispatch and the Rankin
       County Sheriff’s dispatch. Deputy Lovett met the Avalanche head on. He
       then turned around and got within “a couple” of car lengths behind Officer
       Ware and the Avalanche.

                                              2
       Officer Ware initiated the stop on the Avalanche on Church Street in the
       Reservoir area. Based on subsequent interactions between Officer Ware,
       Deputy Lovett, and Cook, Cook was arrested for DUI, first offense.

       Cook was convicted of misdemeanor DUI, first offense, in violation of
       Mississippi Code Annotated Section 63-11-30(1)(a) (Supp. 2012), in the
       Rankin County Justice Court. Cook appealed and received a trial de novo
       before the Rankin County County Court. In a non-jury trial before the county
       judge, Cook’s counsel moved to dismiss the case at the conclusion of the
       State’s case-in-chief. Cook argued that the BOLO that led to the investigatory
       stop violated his Fourth Amendment rights against illegal search and seizure,
       as it was based on an anonymous tip that lacked sufficient indicia of reliability.
       The county judge denied the motion and entered a detailed order overruling the
       motion to dismiss. The county judge also entered a judgment of conviction.

       Cook then appealed his conviction to the Rankin County Circuit Court. As
       error, Cook argued that the county judge erred in the application of the Fourth
       Amendment standards regarding uncorroborated anonymous tips. The circuit
       court entered an opinion and order that affirmed the county court’s conviction.

Id. at *1.

¶3.    The Court of Appeals affirmed the circuit court’s judgment, finding that the stop did

not violate Cook’s Fourth-Amendment rights. Id. at *6. Essentially, the Court of Appeals

found that there was sufficient indicia of reliability when the officers located a vehicle

matching the description of Cook’s vehicle. Id. Further, the court held that the behavior

reported – “reckless driving and impersonating a law enforcement official [–] . . . justified

[the] investigatory stop to resolve the ambiguous situation.” Id.

                                         ANALYSIS

¶4.    In his Petition for Writ of Certiorari, Cook raised the following issue: “Whether law

enforcement officers in Mississippi may conduct an investigatory stop on a vehicle based on

an anonymous tip that lacks any corroboration . . . .”



                                               3
¶5.    This Court applies a mixed standard of review when considering Fourth-Amendment

issues. Eaddy v. State, 63 So. 3d 1209, 1213 (Miss. 2011) (quoting Dies v. State, 926 So.

2d 910, 917 (Miss. 2006)). We apply de novo review when determining whether probable

cause or reasonable suspicion exists. Id. But the de novo review is limited to the trial court’s

“decision based on historical facts reviewed under the substantial evidence and clearly

erroneous standards.” Dies, 926 So. 2d at 917.

¶6.    An individual’s right to be free from unreasonable searches and seizures is protected

by the Fourth Amendment to the United States Constitution and Article 3, Section 23 of the

Mississippi Constitution. See Eaddy, 63 So. 3d at 1212-13 (citing U.S. Const. amend. IV;

Miss. Const. art. 3, § 23; Graves v. State, 708 So. 2d 858, 861 (Miss. 1997)). Under the

Fourth Amendment’s protections, police officers may detain a person for an investigatory

stop when the officers have “reasonable suspicion, grounded in specific and articulable facts”

which allow “the officers to conclude the suspect is wanted in connection with criminal

behavior.” Eaddy, 63 So. 3d at 1213 (citing Walker v. State, 881 So. 2d 820, 826 (Miss.

2004)). Reasonable suspicion generally stems from one of two sources: an officer’s personal

observation, or an informant’s tip. Eaddy, 63 So. 3d at 1213 (citing Williamson v. State, 876

So. 2d 353, 355 (Miss. 2004)). “[A]n informant’s tip may provide reasonable suspicion if

accompanied by some indication of reliability; for example, reliability may be shown from

the officer’s independent investigation of the informant’s information.” Eaddy, 63 So. 3d

at 1213 (citing Florida v. J.L., 529 U.S. 266, 120 S. Ct. 1375, 146 L. Ed. 2d 254 (2000)).

¶7.    Cook cites J.L., 529 U.S. 266, in support of his argument that the stop in today’s case

was not based on reasonable suspicion. In J.L., a young African-American male was

                                               4
charged with carrying a concealed firearm without a license and possessing a firearm while

under the age of eighteen. Id. at 269. J.L.’s arrest stemmed from an anonymous tip reporting

that “a young black male standing at a particular bus stop and wearing a plaid shirt was

carrying a gun.” 1 Id. at 268. Officers responded to the tip and found three young African-

American males near the subject bus stop. Id. One of the three males, J.L., had on a plaid

shirt. Id. The officers frisked J.L. and seized a gun from his pocket. Id. J.L. eventually

appealed his conviction to the United States Supreme Court, claiming that the search and

seizure were invalid under the Fourth Amendment. Id. at 269.

¶8.    The Court in J.L. first noted that the search was based solely on the anonymous tip,

as opposed to the officers’ personal observations. Id. at 270. Further, the tip came from an

anonymous source, rather than a known informant. Id. (quoting Adams v. Williams, 407

U.S. 143, 146-47, 92 S. Ct. 1921, 32 L. Ed. 2d (1972) (“an anonymous tip alone seldom

demonstrates the informant’s basis of knowledge or veracity”)). But the Court recognized

that “there are situations in which an anonymous tip, suitably corroborated, exhibits

‘sufficient indicia of reliability to provide reasonable suspicion to make the investigatory

stop.’” J.L., 529 U.S. at 270 (quoting Alabama v. White, 496 U.S. 325, 329, 110 S. Ct. 2412,

110 L. Ed. 2d 301 (1990)). Thus, the relevant inquiry was “whether the tip pointing to J.L.

had those indicia of reliability.” J.L., 529 U.S. at 270. The Supreme Court found that it did

not. Id. at 274.


       1
        The dissent attempts to distinguish this description, which described the person and
his clothing, as well as describing his exact location, from this case, because the informant
described the car as well as its location. Dissent ¶33. Yet the descriptions are virtually
equivalent.

                                             5
¶9.    The Court’s holding had two bases.          First, the anonymous call contained “no

predictive information and therefore left the police without means to test the informant’s

knowledge or credibility.” Id. at 271. Second, the accurate description of the subject’s

location and appearance, standing alone, is not a sufficient indicium of reliability:

       An accurate description of a subject’s readily observable location and
       appearance is of course reliable in this limited sense: It will help the police
       correctly identify the person whom the tipster means to accuse. Such a tip,
       however, does not show that the tipster has knowledge of concealed criminal
       activity. The reasonable suspicion here at issue requires that a tip be reliable
       in its assertion of illegality, not just in its tendency to identify a determinate
       person. Cf. 4 W. LaFave, Search and Seizure § 9.4(h), p. 213 (3d ed. 1996)
       (distinguishing reliability as to identification, which is often important in other
       criminal law contexts, from reliability as to the likelihood of criminal activity,
       which is central in anonymous-tip cases).

Id. at 272.

¶10.   Although the Court found in J.L. that the tip did not have sufficient indicia of

reliability, the Court did recognize that there are some circumstances where the danger

alleged may warrant a search without the requisite showing of reliability. Id. at 273. For

example, a call reporting that a person is carrying a bomb is distinguishable from a call

reporting that a person is carrying a firearm. Id. at 273-74. The dissent attempts to

distinguish the case at hand, positing that a car, which officers did not observe violating any

traffic laws, and about which no allegations of any sort of devastating weapons exist, is

somehow an imminent danger. Dissent ¶33. The Supreme Court specifically stated that it

did “not say, for example, that a report of a person carrying a bomb need bear the indicia of

reliability we demand for a report of a person carrying a firearm.” J.L., 529 U.S. at 273-74.

A firearm carries as much, if not more, potential for devastation as does a car. A bomb



                                               6
carries a much greater potential for devastation. Moreover, firearms and cars are both legal

items, whereas a bomb is not. A car is more closely equated to a firearm, rather than a bomb.

¶11.   Similar to J.L., this Court in Eaddy, 63 So. 3d at 1214, found that officers lacked

reasonable suspicion to stop a vehicle after they received an anonymous tip stating that a man

with three outstanding arrest warrants, Wendell Barnes, was driving a red Cadillac with

Texas plates in Port Gibson. One officer was familiar with Barnes and could visually

identify him. Id. at 1211. The officers eventually located a vehicle matching the informant’s

description and stopped the car. Id. Barnes was not in the car; but the officers saw a gun on

the passenger seat, smelled alcohol, and saw an empty liquor bottle in the car. Id. One of

the officers searched the driver of the vehicle, Terrance Eaddy, for officer-safety purposes

and found two bottles of a white substance, which appeared to be cocaine. Id. Eaddy was

arrested for possession of cocaine with intent to distribute and possession of a weapon by a

convicted felon. Id. He then filed a motion to suppress evidence of the cocaine and the gun

discovered during the search, and the trial court denied the motion. Id. On appeal, this Court

found that the officers did not have reasonable suspicion to stop and search Eaddy, in part,

because the informant’s tip did not provide reasonable suspicion to make an investigatory

stop. Id. at 1214.

¶12.   Prior to Eaddy, this Court in Williamson v. State, 876 So. 2d 353 (Miss. 2004),

affirmed a trial court’s order denying a defendant’s motion to suppress evidence obtained as

a result of an anonymous tip. In Williamson, the defendant was arrested after police received

a the following information:

       (1) two white males had come into Campbell’s Big Star and purchased “large

                                              7
       quantities” of Pseudoeephedrine (also known as Sudafed); (2) these two
       individuals had also attempted to purchase Sudafed from the Family Dollar
       Store; (3) these two white males left Campbell’s Big Star in a white van with
       license number 4BA 347, and headed west on Highway 84, also known as
       Azalea Drive.

Id. at 354. Apparently, the information received was from two sources, but the informants’

identity was unknown. Id. Officers then spotted two men in the white van described in the

tips parked at a Fred’s Dollar Store, which also is known to sell Sudafed. Id. Officers

eventually approached the van, searched it, and found chemicals which are “precursors” used

in the manufacture of controlled substances. Id. The defendant appealed to this Court and

contested the trial court’s denial of his motion to suppress. Id. Finding that all of the details

provided by the tips were verified by the officers prior to the stop, and considering that retail

stores often called in these types of tips to police, this Court affirmed the trial court’s denial

of the defendant’s motion to suppress. Id. at 356.

¶13.   We also have addressed reasonable suspicion in driving-under-the-influence (DUI)

cases. In Floyd v. City of Crystal Springs, 749 So. 2d 110, 112 (Miss. 1999), this Court

upheld the defendant’s DUI conviction, finding that reasonable suspicion to stop the

defendant was present. An off-duty police officer in Floyd received a tip from a known

informant that a person was driving a red convertible Mustang in a reckless manner. Id. at

112.   The off-duty officer relayed the information to a dispatcher, who radioed the

information to an on-duty officer. Id. The on-duty officer then intercepted a car matching

the description and eventually pulled over the car, although the officer never observed the

Mustang driver violate any traffic laws. Id. at 112. The officer pulled over the vehicle and

observed an open liquor bottle on the passenger side. Id. At that point, the driver exhibited

                                                8
signs of intoxication, including staggering while attempting to walk and slurred speech. Id.

¶14.   Considering the accuracy of the informant’s description of the vehicle in Floyd, and

the fact that the informant was known and had provided correct information to officers in the

past, this Court found that the tip provided reasonable suspicion to stop the vehicle. Id. at

119. In its analysis, this Court cited with approval a Texas Court of Appeals case which

noted that “a tip by unnamed informant of undisclosed reliability standing alone will rarely

establish the requisite level of suspicion necessary to justify investigative detention.” Id. at

118 (citing State v. Sailo, 910 S.W. 2d 184 (Tex. App. 1995)).

¶15.   Today’s case is distinguishable from Floyd and Williamson. In Floyd, 749 So. 2d at

112, the police officer who received the tip knew the informant, and the informant had

provided correct information to the officer in the past. In today’s case, the informant was

anonymous. In Williamson, 876 So. 2d at 354, officers received tips from two sources and

eventually located the suspects in the parking lot of a store known to sell “precursors.” The

informants had reported the suspects for purchasing “precursors” at other stores. Id. In

today’s case, one anonymous caller reported a person driving erratically and flashing what

appeared to be some type of badge at other drivers. This behavior was never observed by the

officers in today’s case prior to stopping Cook. While the dissent requires that only the

readily identifiable description of the car be reliable, the United States Supreme Court

requires more, in that the tip must be “reliable in its assertion of illegality, not just in its

tendency to identify a determinate person.” J.L., 529 U.S. at 272.             Put simply, the

anonymous tip in today’s case lacks the indicia of reliability that were present in previous

cases before this Court.

                                               9
¶16.   Rather, today’s case is similar to Eaddy, where an unknown informant reported that

a person with outstanding arrest warrants was in a particular car. Like Eaddy, the officers

here failed to take further action to corroborate the criminal activity reported in the tip prior

to stopping Cook. Without taking further action to corroborate the criminal activity reported,

the officers did not have reasonable suspicion to stop Cook. An accurate description of

Cook’s vehicle and location is insufficient. As the United States Supreme Court noted in

J.L., reliability of identification of a person and reliability as to the identification of criminal

activity must be distinguished. See J.L., 529 U.S. at 272 (A tip correctly identifying a person

in a particular location “does not show that the tipster has knowledge of concealed criminal

activity. The reasonable suspicion here at issue requires that a tip be reliable in its assertion

of illegality, not just in its tendency to identify a determinate person.”). Further, permitting

a stop solely on an anonymous tip such as the one here can open the door for legal stops

based on tips provided by persons with intent to harass or embarrass others. See id. To be

clear, however, today’s opinion does not stand for the proposition that any anonymous tip,

standing alone, will not sufficiently justify a search. For example, a report of someone

intending to carry out a mass shooting would not require the same indicia of reliability as a

report of an erratic driver. See id. at 273.

¶17.   The lack of sufficient indicia of reliability in today’s case, coupled with the officers’

failure to corroborate the criminal activity reported, results in the stop violating Cook’s

Fourth-Amendment right to be secure from unreasonable searches and seizures. As such, the

trial court erred in denying Cook’s motion to dismiss. For this same reason, the Court of

Appeals erred in affirming the trial court.

                                                10
                                       CONCLUSION

¶18.   The Court of Appeals erred in finding that reasonable suspicion to stop Cook existed

in today’s case. Therefore, we reverse the judgments of the Court of Appeals and the Rankin

County Circuit Court’s judgment affirming Cook’s conviction. Without the evidence

gathered as a result of the stop, the evidence against Cook is insufficient to sustain a DUI

conviction. See Eaddy, 63 So. 3d at 1216. As such, we reverse and render a judgment of

acquittal.

¶19.   REVERSED AND RENDERED.

       DICKINSON, P.J., KITCHENS AND CHANDLER, JJ., CONCUR. WALLER,
C.J., CONCURS IN PART AND IN RESULT WITHOUT SEPARATE WRITTEN
OPINION. PIERCE, J., DISSENTS WITH SEPARATE WRITTEN OPINION
JOINED BY RANDOLPH, P.J., LAMAR AND COLEMAN, JJ.

       PIERCE, JUSTICE, DISSENTING:

¶20.   Respectfully, I dissent from the plurality’s decision to reverse Carl Cook’s conviction

for misdemeanor driving under the influence (DUI). Consistent with this Court’s decision

in Floyd v. City of Crystal Springs, 749 So. 2d 110 (Miss. 1999), both the trial court and the

Court of Appeals correctly found that the authorities had reasonable suspicion to conduct an

investigatory traffic stop in this instance.

                                               FACTS

¶21.   At trial in county court, Cook moved to dismiss his DUI charge following the State’s

case-in-chief, on the basis that his Fourth-Amendment rights were violated. Cook claimed

that authorities pulled him over based on a “be on the lookout” (BOLO) report from a police

dispatcher that was based on an uncorroborated anonymous tip that lacked sufficient indicia



                                                11
of reliability. Cook thus argued that the stop was illegal and any evidence obtained by the

authorities following the illegal stop was inadmissable. The county court preserved Cook’s

motion and ordered briefs from both parties on the issue. After receiving those briefs, the

county judge denied Cook’s motion and issued the following factual findings:

       On the afternoon of March 12, 2011, Officer Timothy Ware . . . and Deputy
       Fred Lovett . . . heard a BOLO [“be on the lookout”] . . . for a vehicle alleged
       to be driving erratically and/or recklessly, flashing its headlights at other
       motorists, and “flashing” what was purported to be a badge of some type in an
       apparent attempt to pull over other motorist(s). That BOLO, which came to
       both officers via official police radio channels, contained very specific
       information, including the make, model, color, and license tag number of a
       particular vehicle which was allegedly engaged in the potentially illegal
       conduct. The operator of the vehicle was also described in general terms in the
       BOLO. Finally, the area where the strange driving conduct was occurring was
       described with specificity[,] . . . an area within the jurisdiction of both
       [officers].

       Almost simultaneously, both officers spotted a vehicle matching the precise
       description given in the BOLO, down to the exact license number. Contact
       with that vehicle was made in the [officer’s jurisdiction], the license number
       was verified by Officer Ware, and a traffic stop was immediately initiated by
       him, followed closely by back-up from Deputy Lovett. It is undisputed that
       Officer Ware did not personally observe any traffic violations by the subject
       vehicle and its operator prior to initiating the traffic stop. Upon the officers’
       approach to the vehicle, many indicia of [DUI] were immediately observed by
       them, including: smell of an intoxicating beverage, slurred speech, and
       disorientation of the operator. Further, within the first few moments of the
       encounter, [Cook] admitted to having consumed alcoholic beverage and to
       having “flashed” a business card, not a badge, at other motorist(s). [Cook]
       also had “watery” eyes, swayed in a circular motion upon exit, and held on to
       the vehicle for support after exiting. A[p]ortable [b]reath [t]est (PBT) was
       administered to [Cook], and it registered positive for the presence of alcohol.
       Finally, Officer Ware reported that [Cook] was extremely nervous and
       disoriented throughout the original encounter and declined to take the
       Intoxilyzer 8000 test back at the station, stating that he “ ‘probably would not
       pass’ ” that test. For those and other reasons not mentioned herein, the court
       found proof beyond a reasonable doubt that [Cook] was, in fact, operating a
       motor vehicle while under the influence of alcohol.



                                              12
¶22.    The county judge’s conclusions of law relied primarily on this Court’s decision in

Floyd. The county judge included the following language from Floyd, in which this Court

held:

        [G]iven reasonable circumstances an officer may stop and detain a person to
        resolve an ambiguous situation without having sufficient knowledge to justify
        an arrest. . . . Such an investigative stop of a suspect may be made so long as
        an officer has “a reasonable suspicion, grounded in specific and articulable
        facts, that a person they encounter was involved in or is wanted in connection
        with a felony” . . . or as long as the officers have “some objective
        manifestation that the person stopped is, or is about to be engaged in criminal
        activity.”

Floyd, 749 So. 2d at 114.

¶23.    Applying Floyd, the county judge concluded:

        In the instant case, the BOLO carried information about reckless/erratic
        driving. However, it included the additional information that the driver of the
        vehicle had been flashing his lights at other motorists and flashing what
        appeared to the reporter in this case to be some type of badge. Not only were
        these officers confronted with a report of dangerous driving conduct, but they
        were also alerted to the very real possibility that someone might be
        impersonating a law enforcement officer and attempting to pull over
        unsuspecting members of the motoring public. If there was ever an ambiguous
        situation which warranted immediate investigation, this was such a situation.
        The report of reckless driving was enough. As the Court held in Floyd, . . .
        “[t]o cling to a rule which would prevent a police officer from investigating a
        reported complaint of reckless driving would thwart a significant public
        interest in preventing the mortal danger presented by such driving.” Id. Add
        to that the potential criminal nature of the other bizarre conduct described in
        the BOLO and the potential danger to the public from one pretending to be a
        law enforcement officer, and the officers in this case could have been outright
        derelict in the duty to protect the public had they not acted swiftly as they did
        here.

        It should also be noted that the information contained in the BOLO in the
        instant case was very specific. The offending vehicle was described by make,
        model, color, exact license number, and location. Before making the stop, the
        officers verified every one of those facts as being present in [Cook]’s vehicle.
        Under the totality of those circumstances, the balancing test here goes strongly

                                               13
       in favor of the law enforcement officers, particularly compared to the brief
       intrusion into the travels of [Cook] for purposes of resolving the obviously
       ambiguous situation described in the BOLO. According to the credible
       testimony, the interaction with [Cook] following the stop would likely have
       been very brief but for the indicia of intoxication displayed by [Cook]
       immediately upon contact with the officers. The fact that things went rapidly
       and steadily downhill for [Cook] following that contact does not enter the
       equation; what matters is what happened before the stop.

       ...
       Under all the circumstances of this case, . . . this court finding that the facts
       herein not only allowed but in effect mandated the law enforcement action
       taken here via investigatory stop. The details of the BOLO, and the officer's
       confirmation of those details within minutes by spotting the exact vehicle
       exactly where the BOLO had stated it would be, create the constitutionally
       mandated “sufficient indicia” of reliability.

                                       DISCUSSION

¶24.   As noted by the plurality, seldom will an anonymous tip of undisclosed reliability,

standing alone, establish the requisite level of suspicion necessary to justify an investigative

detention. Floyd, 749 So. 2d at 118. That is because “ordinary citizens generally do not

provide extensive recitations of the basis of their everyday observations, and an anonymous

tipster’s veracity is ‘by hypothesis largely unknown, and unknowable.’” Navarette v.

California, 134 S. Ct. 1683, 188 L. Ed. 2d 680 (2014) 134 S. Ct. at 1688 (quoting Alabama

v. White, 496 U.S. 325, 110 S. Ct. 2412, 110 L. Ed. 2d 301 (1990)). Under appropriate

circumstances, however, “an anonymous tip can demonstrate ‘sufficient indicia of reliability

to provide reasonable suspicion to make an investigatory stop.’” Id. (quoting White, 496

U.S. at 327).

¶25.   We spoke to this in Floyd, which, as the plurality points out, is distinguishable from

the case before us, in that, unlike here, the person who called authorities was not anonymous.



                                              14
Floyd expressed, though, again as the plurality points out, that an anonymous tip can be

sufficiently credible and reliable and provide sufficient basis of knowledge to justify an

investigatory stop. Floyd, 749 So. 2d at 119 (citing State v. Melanson, 140 N.H. 199, 665

A.2d 338, 340-41 (1995) (holding that unknown caller’s report that provided a specific

description of a car whose driver was thought to be intoxicated, knowledge of its exact

location at the time, and specific information of its movements, reasonably supported the

conclusion, for the purpose of determining whether officer had reasonable suspicion to stop

vehicle, that the basis of the caller’s knowledge was his personal observation of vehicle).

¶26.   Floyd reiterated that the test is “one of reasonableness, and neither this Court nor the

United States Supreme Court has articulated a concrete rule to determine what circumstances

justify an investigatory stop.” Id. (citing Green v. State, 348 So. 2d 428, 429 (Miss. 1977)).

The question must be approached on a case-by-case basis.            Id.   In determining the

reasonableness of an investigatory stop “less intrusive than a traditional arrest depends ‘on

a balance between the public interest and the individual’s right to personal security from

arbitrary interference by law officers.’” Id. (quoting Brown v. Texas, 443 U.S. 47, 50, 99

S. Ct. 2637, 61 L. Ed. 2d 357 (1979)). “Consideration of the constitutionality of seizures

involves a weighing of the gravity of the public concerns served by the seizure, the degree

to which the seizure advances the public interest, and the severity of the interference with

individual liberty.” Id. (quoting Brown, 443 U.S. at 50-51).

¶27.   Here, Officer Ware received a “BOLO” report of a vehicle that was driving

erratically, and whose driver was flashing what appeared to be a law-enforcement badge at

other motorists. The report provided the vehicle’s location and gave a very specific

                                             15
description of the vehicle–its make, model, color, and license-plate number. Upon receiving

the report and spotting the vehicle, Officer Ware proceeded behind the vehicle and verified

the vehicle’s license-plate number with the number reported. Officer Ware observed no

erratic driving patterns by the motorist. Concerned, though, with the report that the driver

of the vehicle had flashed what purported to be a law-enforcement badge at another motorist,

Officer Ware felt obligated to stop the vehicle to investigate what had been reported.

According to Officer Ware, he decided to make contact with the vehicle in order to find out

“if there was a police officer in some distress, a police officer in route to something, . . . or

if somebody was impersonating a police officer.”

¶28.   Based on the information relayed to Officer Ware, it cannot be said that Officer Ware

lacked reasonable grounds to act. As the county court found, “[u]nder the totality of those

circumstances, the balancing test here goes strongly in favor of the law enforcement officers,

particularly compared to the brief intrusion into the travels of [Cook] for purposes of

resolving the obviously ambiguous situation described in the BOLO.”

¶29.   Indeed, the circumstances of this case presented an “ambiguous situation,” which

necessitated a common-sense response. As articulated by Officer Ware, his concern, based

on the “bizarre” conduct reported to and relayed by the 911 dispatcher, was not just for the

safety of other motorists, but also for the subject individual’s. Given that a possible

emergency situation was at hand, Officer Ware reasonably acted as expected.

¶30.   Floyd explained:

              The local policeman . . . is also in a very real sense a guardian of the
       public peace and he has a duty in the course of his work to be alert for
       suspicious circumstances, and, provided that he acts within constitutional


                                               16
       limits, to investigate whenever such circumstances indicate to him that he
       should do so.

Floyd, 749 So. 2d at 117 (quoting United States v. West, 460 F.2d 374, 375-76 (5th Cir.

1972). Acknowledging the community-caretaking function, adopted by other jurisdictions

and ultimately by this Court in Trejo v. State, 76 So. 3d 684 (Miss. 2011), Floyd said: “The

question is whether there were reasonable grounds to believe that some kind of an emergency

existed, that is, whether there was evidence which would lead a prudent and reasonable

official to see the need to act.” Floyd, 749 So. 2d at 117 (quoting State v. Alexander, 124

Md. App. 258, 721 A.2d 275 (Spec. App. 1998); see also Trejo, 76 So. 3d at 689 (“The

question becomes whether a reasonable person, given the totality of the circumstances, would

believe the individual is in need of help, or that the safety of the public is endangered.”).

¶31.   As noted in Trejo, Floyd did not expressly adopt the community-caretaking rule,

because the Floyd Court upheld the stop at issue in that case as reasonable under the

reasonable-suspicion standard. In my opinion, this case does not necessarily fall under the

community-caretaking rule because, as the aforementioned facts plainly illustrate, the

reported information was sufficiently credible and reliable to provide a sufficient basis of

knowledge to justify Officer Ware’s stop of the vehicle. On the other hand, however, given

Officer Ware’s testimony, the circumstances of this case do meet the standards enunciated

by this Court in Trejo.

¶32.   Nor do I find the circumstances of the case before us on par with the United States

Supreme Court’s decision in Florida v. J.L., 529 U.S. 266, 120 S. Ct. 1375, 146 L. Ed. 2d

254 (2000). There, in a relatively brief unanimous ruling, the high court held that, absent any



                                              17
other indicia of reliability, an anonymous tip that an individual was in possession of a firearm

did not justify a stop and frisk. In so holding, the Supreme Court rejected the government’s

argument that firearms were sufficiently dangerous in and of themselves to justify dispensing

with the requirement of reliability. The Court, however, was particularly careful to limit its

holding to the facts of the case before it, explaining: “The facts of this case do not require us

to speculate about the circumstances under which the danger alleged in an anonymous tip

might be so great as to justify a search even without a showing of reliability.” Id. at 267.

The Court held only “that an anonymous tip lacking indicia of reliability of the kind

contemplated in . . . White does not justify a stop and frisk whenever and however it alleges

the illegal possession of a firearm.” Id.

¶33.   J.L. differs from the case before us in several respects. First, the information here was

more reliable. The Court in J.L. emphasized that the anonymous tipster had provided

nothing more than a bare-bones description of an individual simply standing at a bus stop.

Id. at 273. There was none of the “predictive” information about individuals’ movements

which lent credibility to the anonymous informant in White, supra. Whereas here, another

motorist provided a detailed description of the subject vehicle that was on the move and

accurately predicted its exact location, information which Officer Ware confirmed within

moments of the call. Second, and moreover, the J.L. Court noted the relative lack of urgency

confronting the investigating officers. While acknowledging that guns are dangerous, the

J.L. Court analogized the situation to one involving an anonymous tip concerning the

possession of narcotics. Id. In either case, the contraband could pose a potential public risk,

but in neither is the danger necessarily imminent. Id. Not so here. In determining the

                                               18
validity of Officer’s Ware’s stop, it is not unreasonable to consider both the risk of harm

resulting from a failure to stop the vehicle, based on the reasons articulated by Officer Ware,

and the level of intrusiveness occasioned by a detention. See State v. Richardson, 156 Wis.

2d 128, 456 N.W.2d 830, 834 (1990) (reasonableness of stop “is a common sense question,

which strikes a balance between the interests of society in solving crime and the members

of that society to be free from unreasonable intrusions”) (internal quotation marks and

citation omitted). The police intervention in this case consisted of a brief motor-vehicle stop

and inquiry, “not a hands-on violation of the person.” See State v. Boyea, 171 Vt. 401, 410,

765 A.2d 862, 868 (2000) (holding that police officer could make investigative stop of

vehicle based on anonymous tip that vehicle was operating erratically, without personally

observing incriminating behavior). The “liberty interest at stake” in the case before us “did

not rise to the level which confronted the Court in J.L.” Boyea, 765 A.2d at 868.

¶34.   Under the above-stated circumstances of this case, a reasonable officer could not have

pursued any other prudent course. And I would affirm Cook’s DUI conviction. For these

reasons, I respectfully dissent.

       RANDOLPH, P.J., LAMAR AND COLEMAN, JJ., JOIN THIS OPINION.




                                              19